Citation Nr: 0014618	
Decision Date: 06/02/00    Archive Date: 06/09/00

DOCKET NO.  98-04 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
back injury with mild degenerative disc disease at L4-L5, 
currently rated as 20 percent disabling, to include the issue 
of whether the veteran's complaints of left buttock/hip pain 
and left lower extremity pain/numbness are symptoms of the 
service connected back disability.  

2.  Entitlement to an increased rating for an adjustment 
disorder with depressed mood, currently rated as 10 percent 
disabling, on appeal from the initial grant of service 
connection.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel


INTRODUCTION

The veteran had active military service from June to October 
1989, with additional periods of active duty and active duty 
for training.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal as a result of a rating decision in December 
1996 by the Department of Veterans Affairs (VA) regional 
office (RO) in Jackson, Mississippi, which granted service 
connection for the residuals of a back injury with mild 
degenerative disc disease at L$-L5 and assigned a 20 percent 
disability rating, effective August 23, 1996.  This rating 
action also granted service connection for an adjustment 
disorder with depressed mood and assigned a 10 percent 
disability rating from August 23, 1996.

A hearing was held by means of a video conference in 
September 1998, with the veteran in Jackson, Mississippi, 
before Nancy I. Phillips, a member of the Board, sitting in 
Washington D.C.  Ms. Phillips was designated by the Chairman 
to conduct the hearing pursuant to 38 U.S.C.A. § 7107(b) 
(West 1991) and will render the determination in this case.  
A transcript of that hearing is in the claims file.

This case was remanded by the Board in January 1999 for 
further development.   The development has been completed and 
the case was returned to the Board in March 2000.  

In the remand, the issue of entitlement to a total rating by 
reason of individual unemployability was referred to the RO 
for initial adjudication.  It appears that no action was 
taken on this referral and therefore this issue is again 
referred to the RO for consideration..


FINDINGS OF FACT

1.  Neither the old nor the revised criteria for rating the 
psychiatric disability is more favorable to the veteran.

2.  The veteran's adjustment disorder more nearly results in 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self- care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness; and more nearly results in 
definite social and industrial impairment.

3.  The service connected low back disorder is manifested 
principally no more than moderate limitation of motion 
without objective evidence of organic pathology to explain 
the complaints of chronic pain.

4.  Complaints of left buttock/hip pain and left lower 
extremity pain/numbness are not symptoms of the service 
connected back disability.

5.  The case does not present an exceptional or unusual 
disability picture that renders inadequate the application of 
the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 30 percent for 
adjustment disorder with depressed mood, on appeal from the 
initial grant of service connection on August 23, 1996, have 
been met.  38 U.S.C.A. § §  1155, 5107 (West 1991); 38 C.F.R. 
§ 4.130 Diagnostic Code 9405 (1996- 1999).

2.  The criteria for an evaluation in excess of 20 percent 
for the residuals of a low back injury, on appeal from the 
initial grant of service connection on August 23, 1996, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.71, Diagnostic Codes  5292, 5293, 5295(1999).

3.  Complaints of left buttock/hip pain and left lower 
extremity pain/numbness were not caused by, or the result of, 
the service connected back disability.  38 C.F.R. § 3.310 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Factual background.

The  veteran underwent a VA examination in September 1996.  
He reported no history of psychiatric treatment.  His current 
status was "I'm depressed, irritable, can't take anymore.  
They won't check my back out at the VA like they supposed.  
I've been in pain because of my back for two years.  Don't 
want to be around anyone."

The veteran denied a history of head injury, stroke, 
seizures, hallucinations, homicidal thoughts, or drug abuse.  
He admitted to a remote history of suicidal thoughts but 
denied attempts to harm himself and denied recent thoughts of 
suicide.  He had no history of alcohol abuse but consumed a 
six-pack of beer on the weekend occasionally at a barbecue.  
He slept poorly because of chronic pain.  He never married.  
For the past few weeks he had been employed in maintenance at 
an apartment complex.  He lived with his brother and his 
fiancée.  

The veteran was described as appropriately dressed and 
groomed. He exhibited no unusual motor activity.  His speech 
was unremarkable with no flight of ideas or looseness of 
associations.  Mood was mildly depressed and irritable as was 
his affect.  He denied hallucinations and expressed no 
identifiable delusions.  He denied homicidal or suicidal 
thoughts.  He was precisely oriented and remote, recent, and 
immediate recall were good.  His judgment to avoid common 
danger was good.  Abstracting ability was adequate. His 
insight was fair.  The diagnosis was adjustment disorder with 
depressed mood.  

The veteran received a VA spine examination in September 
1996.  He reported that in August 1984 while on active duty 
for training with the National Guard, he was bumped in the 
low back.  He claimed pain down the back of his left thigh 
from the buttock to the calf and was taken to an emergency 
room in a private hospital.  He stated that he was not able 
to take a civilian job as an electrician as he did previously 
and was trying to do some maintenance work.  He was 
discharged from the National Guard in February 1996.  He was 
receiving shots and medication and usually had a great deal 
of pain when he first arose in the morning.  The pain was 
mostly in the low back.  He did not describe radiation with a 
cough or sneeze.  He claimed he never had a good night and 
the weather bothered him.

The veteran claimed too much pain to be able to walk much.  
He thought he would not be able to drive a clutch car.  He 
claimed the bottom of his feet would tingle.  The examiner 
consider the history given by the veteran as unsatisfactory.

On examination, the veteran claimed that walking on his toes 
made it hurt too much on the left.  He did a little better on 
his heels.  He had a suggestion of a mild short weightbearing 
limp but it was inconsistent.  He disclosed he had suffered a 
fracture of the left femur at the age of 7.  The tape 
suggested a 1/4 of an inch longer left lower extremity.  
Objectively, the examiner was unable to outline a 
neurological pattern, although the veteran described the 
numbness he had at times.  The reflexes were all depressed 
even with reinforcement, and all stretch tests, especially on 
the left side were said to hurt the back.  The Ober's and 
Ely's both were referred to the back.  He stated that he was 
having too much pain to be able to relax prone on the table 
but he identified the lumbosacral junction as the place where 
the pain where it hurts.  Pressure apparently did not produce 
radiating pain, and there was no apparent sciatic notch 
tenderness.  The impression, pending x-rays, was possible low 
lumbar disk protrusion with minimal objective and maximal 
subjective features of a left root irritation, probably L5 or 
S1.  The x-rays of the lumbosacral spine showed slight 
convexity scoliosis.  The vertebral bodies were otherwise 
intact and in good alignment.  The disk spaces were well 
maintained.    

The RO by rating action in December 1996 granted service 
connection for residuals of back injury with mild 
degenerative disc disease at L4-L5, evaluated as 20 percent 
disabling from August 23, 1996, under diagnostic Codes 5010-
5295.  This rating action also granted service connection for 
an adjustment disorder with depressed mood, evaluated as 10 
percent disabling from August 23, 1996 under Diagnostic Code 
9405.

The veteran underwent a VA spine examination in January 1998.  
It was reported that he injured his back while in the 
National guard in 1994, and had undergone extensive physical 
therapy and had been on narcotics for pain.  He was presently 
enrolled in the pain clinic in a VA Medical Center.  He 
stated that he was in severe pain, especially in the 
mornings.  The pain was on an 8 to 10 level on a scale of 1 
to 10 and when the pain was at an 8 level at times he even 
found it hard to get out of bed.    Cold weather aggravated 
the pain.  Under normal circumstances his pain was at a level 
of 6, which it was at the time of this examination.  He 
reported that he had a lumbosacral corset and that he walked 
with a cane.  He claimed every modality of physical therapy 
only aggravated the pain.  He worked as an electrician and in 
several other jobs.  He stated that he could not hold a job 
even for six months due to back pain.  He was now unemployed.  

On examination, the veteran was no in any acute distress.  He 
walked with a cane on the right side and a heavy tote bag on 
the left shoulder.  He did not seem to have any discomfort 
during walking and he sat comfortably in a chair during 
conversation and history taking.  He was wearing a 
lumbosacral corset.  He was able to don and take off his 
shoes without difficulty.  He appeared to have some 
difficulty getting up on the examining table subjectively, he 
did not seem to have any difficulty while sitting.  Straight 
leg raising test was somewhat limited because he would not 
cooperate for the examination, complaining of sever pain.  At 
60 degrees he stated that he had severe pain at the L4-L5 
area.  However, he did not have any radiation.  The left side 
was worse than the right.  He was able to squat on the floor 
without difficulty and he stated this was the easiest 
movement.  Flexion was to 20 degrees and extension was to 20 
degrees.  Lateral flexion was to 20 degrees bilaterally.  
Palpation of the lumbosacral spine indicated paraspinal 
tenderness from the mid-thoracic area to the lower lumbar 
area.  He also had scoliosis of the lower lumbar area with 
convexity to the left.  No sacroiliac tenderness was noted.  
Patrick's sign was negative bilaterally.  He was able to put 
on his socks and shoes while sitting on the examination 
table.  However, when asked to bend and touch his toes, he 
refused.  Functionally, he was independent in activities of 
daily living and transfers.  Even though he walked with a 
cane, his gait pattern was normal without a cane.  He was 
able to walk on his toes and heels without difficulty.  He 
complained that his left heel hurt while walking on his 
heels.  He had no difficulty putting his clothes back on.  

Deep tendon reflexes were two plus and symmetrical.  Sensory 
function indicated some subjective discrepancy on the inner 
aspect of the left foot.  He said it was somewhat duller than 
on the right side.  Extension and flexion of the toes was 
within normal limits.  The examiner noticed the veteran 
leaving the office with the cane on his left side and the 
tote bag on the right, which was in contrast with his 
entrance.  The clinical impressions were: chronic low back 
pain (with magnified symptoms); history of degenerative disc 
disease at L4-L5.  X-rays of the lumbosacral spine showed the 
vertebral bodies were intact and in good alignment.  The disc 
spaces were well maintained.  The sacroiliac joints appeared 
unremarkable.  

The veteran received a VA psychiatric examination in January 
1998.  He reported that he was admitted to a VA hospital in 
July 1997 and was treated for three months.  " I needed some 
more pain medicine. I was admitted to the substance abuse 
program for alcohol and pain killer abuse".  He was followed 
by the VA hospital psychiatry outpatient department after 
discharge until one month ago.  Since that time, he had been 
treated at the Birmingham Medical Center Psychology 
Department two or three times a month.  He was taking several 
medications for emotional and back problems.  His current 
status was "My nerves are extremely bad.  Don't like to take 
narcotics for pain.  I'm becoming depressed because I can't 
work because of back pain."

The veteran denied a history of head injury, stroke, 
seizures, hallucinations, homicidal thoughts, or drug abuse 
other than prescription drugs.  He admitted to a remote 
history of suicidal thoughts but denied attempts to harm 
himself and denied recent thoughts of suicide.  He denied a 
history of alcohol abuse.  His sleep was impaired by pain.  
He had two years and one semester of college credit.  He had 
never married.  He was last employed as an electronics 
maintenance technician.  He left after three months because 
of pain.  He described himself as "  I'm extremely depressed 
and stressed out all of the time about pain and lack of a 
job."  He lived with his mother and his finance.

On mental status evaluation, the veteran was described as 
appropriately dressed and adequately groomed.  He exhibited 
no unusual motor activity.  Speech was slightly pressured.  
There were no flights of ideas or looseness of associations.  
Mood was depressed and irritable as was his affect.  He 
denied hallucinations and expressed nonidentifiable 
delusions.  He denied homicidal or suicidal thoughts and was 
precisely oriented to person, place, situation and time.  
Remote, recent, and immediate recall was good.  Judgment to 
avoid common danger was adequate.  Abstracting ability was 
adequate.  Insight was fair.  The diagnosis was dysthymic 
disorder.  The Global Assessment of Functioning (GAF) was 60.  

The veteran testified at a video hearing in September 1998.  
He complained of constant lower back pain which radiated down 
the ride side of his hip, through the buttock to the lower 
part of the right leg.  He wore a back brace, used a TENS 
unit, and took medication.  He claimed sciatic pain as a 
result of the service-connected back disability.  He stated 
that left thigh numbness, left hip pain, and left knee pain 
which went down to the ankle all stemmed from the service-
connected low back disorder.  He complained of cramping at 
night in the thigh and the feet and of muscle spasms in the 
low back area.  He denied upper back pain.  He was only able 
to drive 30 minutes to an hour at one time.  Some days he 
could walk okay and other days he could not.  He was not able 
to lift anything or bend over.  He was currently attending 
the VA pain clinic.  He had not had a job in four years.  The 
representative requested a 60 percent evaluation under 
Diagnostic Code 5293 and the application of the provisions of 
38 C.F.R. § 3.321.

At the time of the video hearing the veteran submitted 
additional medical evidence.  This included a copy of a 
private EMG performed in August 1997 which was interpreted as 
showing electrodiagnostic findings suggestive of L5 
radiculopathy.  In addition, he submitted documentation 
concerning cancellation of student loan indebtedness.  His 
physician reported he would not able to work and earn money 
or attend school at some point. The diagnoses were chronic 
low back pain and dysthymic disorder. 

VA outpatient records disclose the veteran was seen on 
numerous occasions in the chronic pain clinic with complaints 
of chronic back pain, and the mental hygiene clinic from 
September 1997 to early 1999.

The veteran underwent a VA spine examination in June 1999.  
The claims file was reviewed.  He complained of daily chronic 
pain in the lower back which was usually in the left buttock 
and occasionally radiated to the left foot.  It was present 
daily.  He used hot soaks and exercised daily.  He took 
medication and for the last year he had been enrolled in a VA 
chronic pain clinic.

On physical examination, the veteran's gait was normal.  He 
stood erect with a level pelvis and no scoliosis.  Range of 
motion was as follows: flexion 40 degrees, extension 15 
degrees, lateral bending to 20 degrees bilaterally.  The 
examiner stated the normal range of motion was flexion to 60 
degrees, extension to 25 degrees, lateral bending to 25 
degrees.  Axial compression caused low back pain.  Simulated 
rotation also caused low back pain.  These were described as 
non anatomic responses.  He was tender in the region of L3.  
Supine strait leg raising on the right caused low back pain 
at 60 degrees.  Supine strait leg raising on the left caused 
pain at 45 degrees.  Sitting, straight leg raising was 
painless.  Flexion of either hip to 90 degrees with the knees 
flexed at 30 degrees caused low back pain.  This was an non 
anatomic response.  He had normal rotation.  Abduction and 
adduction in both hips was without pain.  He had full 
extension of the knees with no swelling, effusion, or 
ligamentous laxity.  Deep tendon reflexes were active and 
equal in the knees bilaterally.  He could walk on his heels 
and toes without difficulty.  He could squat and arise from a 
squatting position.  The examiner could detect no motor 
weakness or sensory loss.  

X-rays of the lumbar spine revealed no narrowing of the disc 
space, osteophyte formation, fractures, disc locations or 
destructive lesions.  X-rays of the left knee were normal.  
X-rays of the left hip showed mild degenerative changes.  

The impression was that on the basis of the physical 
examination and x-ray examination, the examiner could find no 
objective evidence of organic pathology to explain the 
veteran's chronic pain.  The veteran had given evidence of a 
positive MRI but this was not found in the chart.  The 
examiner recommended an MRI.  In July 1999, the veteran 
underwent an MRI which revealed a mild annular bulge at L4-
L5.  This was reported as a normal finding.  There was also 
some mild facet arthropathy at this level indicative of mild 
osteoarthritis of these facets.  There were no other 
abnormalities found.  The examiner stated that the veteran 
had demonstrated numerous nonanatomical responses during the 
physical examination.  As a result, the examiner could not 
rely on the history given or any aspect of the physical 
examination over which the veteran had control.  He stated 
the veteran had no evidence of disease in the left hip, left 
thigh, left buttock, or left knee.  He had no cause for 
numbness.

The veteran underwent a VA mental disorder examination in May 
1999.  He stated that "I had anxiety and depression because 
of a spinal cord injury that prevented him from working."  
He was treated for four months at a VA psychiatric ward with 
a variety of antidepressants.  He was followed by that 
facility's mental hygiene clinic until 1998.  He had been 
followed at the Birmingham VA Hospital chronic pain clinic 
since 1997 and was seeing a psychiatrist at that facility.  
His current status was described as "anxiety level has gone 
up.  Antidepressants do not help me much.  I'm always 
thinking someone is trying to (sic) something to me.  Anxiety 
comes and goes about five times a week.  I'll stay alone for 
a couple of days.  Don't want to talk to anyone.  They keep 
switching medications and then the doctor won't see me for a 
couple of months and if I can't find the medicine in the 
book, I think they are trying to kill me."  He admitted to 
hallucinations as recently as two weeks ago.  Described as 
babies crying and someone calling me".  He admitted to a 
remote history of homicidal thought but denied attempts to 
harm others and denied recent thoughts of homicide.  He 
reported that he had attempted suicide as recently as six 
months ago by taking a lot of pills.  He denied other 
attempts to commit suicide.  He denied recent thoughts of 
suicide. He had used cannabis as recently as high school.  He 
denied other drug abuse.  He had used alcohol as recently as 
1998 and in 1997 went through a 29 day alcohol treatment 
program at a VA facility.  His sleep was variable according 
to the amount of pain he was having.  He had three years of 
college credit.  He was never married.  He was last employed 
in 1997 as a maintenance electrician for two months.  He left 
because of pain.  He lived alone.

On mental status evaluation, he was appropriately dressed and 
adequately groomed.  He exhibited no unusual motor activity.  
His speech was pressured.  His mood was mildly hostile, 
irritable, and suspicious.  He was particularly angry with 
the VA hospital.  His affect was consistent with his mood.  
He denied hallucinations and expressed no easily identifiable 
delusions.  He denied suicidal or homicidal thoughts.  He was 
oriented except for the day of the month.  Remote, recent, 
and immediate recall were good.  His judgment to avoid calm 
and danger was adequate.  Abstracting ability was poor.  His 
insight was limited.  

The examiner reported the claims file was examined.  The 
diagnosis was adjustment disorder with anxious and depressed 
mood, chronic.  The GAF was 65.  

Legal Analysis.

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased disability rating is well grounded if the 
claimant alleges that a service-connected condition has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  In this case, the veteran has complained of 
increased disability as a result of his service-connected low 
back and psychiatric disorders, and therefore he has 
satisfied the initial burden of presenting a well-grounded 
claim.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1998).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case, the RO provided the veteran VA examinations and 
an opportunity for a personal hearing, in accordance with his 
request.  There is no indication of additional medical 
records that the VA failed to obtain.  Therefore, VA has 
satisfied its duty to assist the veteran mandated by 
38 U.S.C.A. § 5107.  It has been contended that the most 
recent VA examiners did not discuss the results of prior 
care, nor did they attempt to reconcile the results of the 
present examinations with prior findings as required by 
38 C.F.R. § 4.2.  The Board has reviewed the evidence in the 
claims file, and finds that the various examination and 
treatment records since service present an essentially 
consistent disability pictures.  Therefore, the record does 
not include disparate findings requiring reconciliation.  

As to the allegation that the failure of the recent VA 
examiner to explain the recent EMG was prejudicial to the 
veteran, the EMG findings have been reported by the Board, 
and appear to be relatively straightforward.  They were 
suggestive, but not determinative of, the presence of 
radiculopathy, the existence of which was not confirmed on 
physical examination.  The Board discerns no "failure" to 
explain the EMG and therefore no prejudice.  The assignment 
of the particular GAF scores has also been questioned, but 
the representative who raised this matter has not been shown 
to present expertise in the field of psychiatry.  In short, 
the Board finds that the evidence is adequate for rating 
purposes.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  

The Court has held that there is a distinction between a 
claim based on disagreement with the original rating awarded 
and a claim for an increased rating.  Fenderson v. West, 12 
Vet. App. 119 (1999).  The distinction may be important in 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous and in 
determining whether the veteran has been provided an 
appropriate SOC.  Fenderson, 12 Vet. App. at 126.  With an 
initial rating, the RO can assign separate disability ratings 
for separate periods of time based on the facts found.  Id.  
With an increased rating claim, "the present level of 
disability is of primary importance."  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  This distinction between 
disagreement with the original rating awarded and a claim for 
an increased rating is important in terms of VA adjudicative 
actions.  See Fenderson.

The Board is of the opinion that the statement of the case in 
March 1998 which listed the issues as evaluation of residuals 
of a back injury and evaluation of an adjustment disorder 
with depressed mood and the supplemental statement of the 
case furnished in November 1999, which listed the issue as an 
evaluation of residuals of a back injury and an adjustment 
disorder with depressed mood met the requirements of 
Fenderson.  In addition, the RO's SOC and its SSOC provided 
the veteran with the appropriate applicable law and 
regulations and an adequate discussion of the basis for the 
RO's assignment of an initial disability evaluation of the 10 
percent rating for the service-connected disability.  The SOC 
indicated that all the evidence of record at the time of the 
rating decision was considered in assigning the original 
disability ratings for the veteran's service-connected 
hypothyroidism.  The RO did not limit its consideration to 
only the recent medical evidence of record and did not 
therefore violate the principle of Fenderson. 

The veteran has been provided appropriate notice of the 
pertinent laws and regulations and has had his claim of 
disagreement with the original rating properly considered` 
based on all the evidence of record.   In the particular 
circumstances of this case, the Board sees no prejudice to 
the veteran in recharacterizing the issue on appeal to 
properly reflect his disagreement with the initial disability 
evaluations assigned to his service-connected disabilities.  

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
where a law or regulation changes after the claim has been 
filed or reopened before administrative or judicial review 
has been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.

The veterans adjustment disorder evaluated under Diagnostic 
code 9405.  Effective November 7, 1996, VA has revised the 
criteria for diagnosing and evaluating psychiatric 
disabilities.  61 Fed. Reg. 52,695 (1996).  On and after that 
date, all diagnoses of mental disorders for VA purposes must 
conform to the fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV). 61 Fed Reg. 
52,700 (1996) (codified at 38 C.F.R. § 4.125).  The new 
criteria for evaluating service-connected adjustment 
disorders codified at newly designated 38 C.F.R. § 4.130.  61 
Fed. Reg. 52,700-1 (1997). 

VA's Schedule for Rating Disabilities in effect prior to 
November 7, 1996 provides that the evaluation of an 
adjustment disorder if there was no industrial impairment, a 
zero percent rating was warranted; "mild" social and 
industrial impairment warranted a 10 percent rating; 
"definite" social and industrial impairment warranted a 30 
percent rating; and "considerable" social and industrial 
impairment warranted a 50 percent rating.  VA General Counsel 
has defined the word "definite" in this context as 
"distinct, unambiguous, and moderately large in degree, more 
than moderate but less than rather large." VAOPGCPREC 9-93 
(1993).  

Under the new criteria, a 10 percent rating is assigned for 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.   A 
30 percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self- care, and conversation normal), due 
to such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  Occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships will be rated as 50 percent disabling.  38 
C.F.R. Part 4, § 4.130, Diagnostic Code 9405 (1999).

A recent General Counsel Opinion, VAOPGCPREC 3-2000 (2000), 
stresses that under 38 U.S.C.A. §  5110(g), VA may award an 
increased rating based on a liberalizing amendment no earlier 
than the effective date of the amendment.  Therefore, in this 
case, the new criteria could not be applied earlier than 
November 6, 1996.  The General Counsel's opinion notes that 
it is certainly possible that a claimant may be entitled to 
an increased rating prior to and independent of an 
intervening change to the rating schedule under then -
existing rating criteria.  This opinion does not rule out 
applying the old criteria after the effective date of the new 
regulations, if it is more favorable to the veteran.  In this 
case, the Board has determined that neither the old not the 
new criteria are more favorable to the veteran, based on the 
demonstrated symptomatology.  

The veteran has been assigned GAF scores of 60 and 65.  The 
GAF score is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness." DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994).  The range from 51- 60 is 
for moderate symptoms.(e.g.  flat effect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with c-workers).  A score of 61- 70 
contemplates some mild symptoms (e.g. depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy or theft within 
the household) but generally functioning pretty well, has 
some meaningful interpersonal relationships.  Quick Reference 
to the Diagnostic Criteria from DSM-IV, 46-47 (1994).

Having reviewed the record under the new rating criteria, the 
Board notes that the adjustment disorder has been manifested 
by mild depression, mild hostility, pressured speech and 
intermittent suspiciousness, anxiety and sleep problems.  On 
the other hand, the veteran did not exhibit panic attacks, 
chronic sleep impairment or memory loss.  With application of 
the benefit of the doubt rule, the Board finds that the 
disability picture more nearly approximates the new schedular 
criteria for a 30 percent rating.  The Board has also 
reviewed the record under the old schedular criteria, and 
reaches the same conclusion.  The assessments as to the level 
of social and industrial impairment, as measured by the 
assigned GAF scores, have ranged from moderate to mild.  
Again, with application of the benefit of the doubt rule, the 
disability picture more nearly approximates the criteria for 
a 30 percent rating.

Low back disorder

The veteran's low back disorder has been evaluated under 
Diagnostic Code 5295, as lumbosacral strain.  A 40 percent 
evaluation is warranted for severe lumbosacral strain 
manifested by listing of the whole spine to the opposite 
side, positive Goldthwait's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space.  A 40 percent evaluation is also 
warranted if only some of these manifestations are present if 
there is also abnormal mobility on forced motion.  With 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position, a 20 percent 
rating is assigned.  With characteristic pain on motion, a 10 
percent rating is assigned.  With slight subjective symptoms 
only, a noncompensable rating is assigned.  

If the service-connected low back disorder is evaluated on 
the basis of limitation of motion of the lumbar spine under 
Diagnostic Code 5292, a 10 percent rating contemplates mild 
limitation of motion, a 20 percent rating contemplates 
moderate limitation of motion and a 40 percent rating 
contemplates severe limitation of motion.  38 C.F.R. § 4.71a 
(1999).

In addition, Diagnostic Code 5293, intervertebral disc 
syndrome, provides for a 40 percent evaluation for a severe 
disorder with recurring attacks with intermittent relief.  A 
60 percent evaluation contemplates a pronounced disorder with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.

In evaluating the low back disorder, the veteran has voiced 
complaints of back pain.  It has been the opinion of his 
examiners that these complaints were magnified, 
nonanatomical, unreliable and not associated with underlying 
disability.  Findings associated with the low back disability 
have included moderate limitation of motion of the back and 
EMG findings suggestive of L5 radiculopathy.  On the other 
hand, the veteran's gait has been consistently described as 
normal, he was able to put on his shoes, socks and clothes, 
and was also able to squat and arise from a squatting 
position.  He does not show listing of the whole spine, 
positive Goldthwait's sign, or narrowing or irregularity of 
joint space.  In short, he does not meet the criteria for a 
higher rating under Diagnostic Codes 5292 or 5295.  In view 
of the fact that intervertebral disc syndrome is not shown, 
there is no basis to rate the low back disability under 
Diagnostic Code 5293.

Because of the complaints of pain, the Board has considered 
DeLuca v. Brown, 8 Vet. App. 202 (1995), in which the Court 
held that, in evaluating a service-connected disability 
involving a joint rated on limitation of motion, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court in DeLuca held 
that Diagnostic Codes pertaining to range of motion do not 
subsume 38 C.F.R. § 4.40 and § 4.45, and that the rule 
against pyramiding set forth in 38 C.F.R. § 4.14 does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.

The Board stresses that despite the complaints of pain, 
various examiners have questioned the reliability of these 
complaints, noting that the veteran had provided 
nonanatomical responses during physical examination.  Most 
recently, the examiner indicated that he could not rely on 
the history given or any aspect of the physical examination 
over which the veteran had control.  Therefore, the Board has 
determined that the complaints of pain have not been 
supported by adequate pathology and a higher rating under 
DeLuca is not warranted for the low back disorder.

The veteran has consistently maintained that in addition to 
low back pain, he also experiences pain in the left hip and 
left lower extremity due to the service connected disability.  
In this regard, it should be noted that these symptoms were 
specifically evaluated by the orthopedic examiner in June 
1999, and it was concluded that they were nonanatomical, that 
is, could not be associated with organic disability of the 
low back, left hip or left lower extremity.  While the 
veteran maintains that they are associated with the low back 
disability, as a layman, he is not competent on matters 
involving medical etiology.  Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).

In exceptional cases where evaluations provided by the 
Ratings Schedule are found to be inadequate, an 
extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder. 38 C.F.R. § 
3.321(b) (1999).  In this case, the Board finds that the 
regular schedular standards applied in this case adequately 
describe and provide for the veteran's low back disability 
and psychiatric disabilities.  There is no persuasive 
evidence of any unusual or exceptional circumstances, such as 
marked interference with employment or frequent periods of 
hospitalization related to these disorders that would take 
the veteran's case outside the norm so as to warrant an 
extraschedular rating.






ORDER

Increased rating for the psychiatric disorder is granted, 
consistent with the application of the regular schedular 
standards.

Increased rating for the low back disorder, to include 
whether complaints involving the left hip/buttock and left 
lower extremity, is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals


 



